NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 CHRISTOPHER LEE WOLTER, Appellant.

                             No. 1 CA-CR 17-0744
                               FILED 8-14-2018


           Appeal from the Superior Court in Maricopa County
                      No. CR2014-153240-001 DT
           The Honorable Lauren R. Guyton, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Michael J. Dew, Attorney at Law, Phoenix
By Michael J. Dew
Counsel for Appellant


                       MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge James B. Morse Jr. and Judge Kent E. Cattani joined.
                            STATE v. WOLTER
                            Decision of the Court

W I N T H R O P, Judge:

                Christopher Lee Wolter (“Wolter”) appeals his convictions
and sentences for two counts of aggravated assault, class three dangerous
felonies, and one count of unlawful discharge of a firearm, a class six
dangerous felony. Wolter’s counsel filed a brief in accordance with Smith
v. Robbins, 528 U.S. 259 (2000), Anders v. California, 386 U.S. 738 (1967), and
State v. Leon, 104 Ariz. 297 (1969), stating he has searched the record for error
but failed to identify any “arguable question of law.” Wolter’s counsel
therefore requests that we review the record for fundamental error. See
State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999) (stating that this Court
reviews the entire record for reversible error). This Court allowed Wolter
to file a supplemental brief in propria persona, but he has not done so.

              We have appellate jurisdiction pursuant to the Arizona
Constitution, Article 6, Section 9, and Arizona Revised Statutes sections 12-
120.21(A)(1), 13-4031, and -4033(A) (2018).1 Finding no reversible error, we
affirm Wolter’s convictions and sentences.

                 FACTS AND PROCEDURAL HISTORY2

              Wolter and the victim were friends and co-workers. While at
work, the victim learned that Wolter was romantically interested in the
victim’s fiancé and that he was messaging her on social media. The victim
confronted Wolter, verbally threatened him, and then left work after
receiving permission from his boss. When the victim returned to work the
following day, he was fired for the verbal altercation he had with Wolter.
The victim sent Wolter a Facebook message the same day, apologizing for
the altercation and offering to meet in person to discuss the issues between
them. Wolter did not respond to the victim, but he did continue to send
messages to the victim’s fiancé. In response, two days after the verbal
confrontation, the victim contacted Wolter’s wife and informed her that
Wolter had been messaging his fiancé.

             Within thirty to forty-five minutes after the victim contacted
Wolter’s wife, Wolter drove to the victim’s house and began repeatedly


1      Absent material revision after the date of an alleged offense, we cite
a statute’s current version.

2      We view the facts in the light most favorable to sustaining the
verdicts and resolve all reasonable inferences against Wolter. See State v.
Fontes, 195 Ariz. 229, 230, ¶ 2 (App. 1998).


                                       2
                           STATE v. WOLTER
                           Decision of the Court

honking his car horn. The victim went outside and approached Wolter.
When the victim was approximately ten feet from Wolter’s car, Wolter
exited his car holding a twelve-gauge shotgun, cocked the gun, aimed at
the victim’s face as he advanced on the victim, and asked, is this “how [you]
want to die?” The victim put his hands up, began to back up, and then
attempted to swat Wolter’s gun away from his face. Wolter shot the
victim’s left foot. An ambulance took the victim to the hospital where his
leg was amputated below the knee.

               Wolter fled the scene. He drove to his parents’ house and
later called 9-1-1. Wolter reported that he “discharged” his weapon. He
was arrested and taken into custody. Wolter received Miranda3 warnings
and, when questioned by a detective, Wolter admitted he fired the gun, but
claimed he did so in self-defense. He claimed he “wasn’t sure what had
happened to [the victim],” but he “noticed [the victim] fall to the ground.”

             The State filed a direct complaint, charging Wolter with three
counts: two counts of aggravated assault, class three dangerous felonies;
and one count of unlawful discharge of a firearm, a class six dangerous
felony. A grand jury indicted Wolter on the same charges. The State
subsequently filed a supervening indictment, charging Wolter with the
same crimes.

               The case proceeded to a multi-day trial. The jury found
Wolter guilty as charged. After a return of the guilty verdicts, the court
held an aggravation phase.          The State alleged three aggravating
circumstances: (1) the offenses involved the infliction or threatened
infliction of serious physical injury; (2) the offenses were dangerous; and
(3) the offenses caused physical, emotional or financial harm to the victim.
The jury found the State proved each aggravator beyond a reasonable
doubt.

               The trial court conducted the sentencing hearing in
compliance with Wolter’s constitutional rights and Arizona Rule of
Criminal Procedure 26. The court sentenced Wolter to presumptive,
concurrent sentences: 7.5 years’ imprisonment for count 1; 7.5 years’
imprisonment for count 2; and 2.25 years’ imprisonment for count 3. Wolter
received credit for 167 days of presentence incarceration. The court left the
issue of restitution open for a period of five years.




3     See Miranda v. Arizona, 384 U.S. 436 (1966).


                                     3
                            STATE v. WOLTER
                            Decision of the Court

                                 ANALYSIS

              The record reflects Wolter received a fair trial. He was
represented by counsel at all stages of the proceedings against him and was
present at all critical stages. The court did not conduct a voluntariness
hearing; however, the record did not suggest a question about the
voluntariness of Wolter’s statements to police. See State v. Smith, 114 Ariz.
415, 419 (1977); State v. Finn, 111 Ariz. 271, 275 (1974).

               The State presented both direct and circumstantial evidence
sufficient to allow the jury to convict. The jury was properly comprised of
twelve members. The court properly instructed the jury on the elements of
the charges, the State’s burden of proof, and the necessity of a unanimous
verdict. The jury returned a unanimous verdict, which was confirmed by
juror polling. The court received and considered a presentence report,
addressed its contents during the sentencing hearing and imposed legal
sentences for the crimes of which Wolter was convicted.

                               CONCLUSION

             We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300. Accordingly, we affirm Wolter’s
convictions and sentences.

               After the filing of this decision, defense counsel’s obligations
pertaining to Wolter’s representation in this appeal have ended. Counsel
need do no more than inform Wolter of the status of the appeal and of his
future options, unless counsel’s review reveals an issue appropriate for
petition for review to the Arizona Supreme Court. See State v. Shattuck, 140
Ariz. 582, 584-85 (1984). Wolter has thirty days from the date of this
decision to proceed, if he desires, with a pro per motion for reconsideration
or petition for review.




                           AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                        4